101 Park Avenue, 17th Floor
New York, NY 10178
Tel (212) 878-7900 Fax (212) 692-0940
www.foxrothschild.com


KATHLEEN M. AIELLO
Direct No: 212.878.7908
Email: KAiello@FoxRothschild.com




April 24, 2019

VIA ECF AND EMAIL

The Honorable Robert D. Drain
United States Bankruptcy Judge
Bankruptcy Court for the Southern District of New York
300 Quarropas Street
White Plains, New York 10601

Re:        In re Creative Learning Systems, LLC, Debtor; U.S.B.C. S.D.N.Y.
           (Case No. 18-23814 (RDD) – Letter Updating Court re Payroll Loan_____________

Dear Judge Drain:

We represent Goddard Systems, Inc. (“GSI”), franchisor and administrative creditor of Creative
Learning Systems, LLC (the “Debtor”), the debtor in the above-referenced case. On April 17,
2019, the Debtor, by and through its new proposed counsel, filed a Motion to Approve Debtor in
Possession Financing (the “Motion”) [ECF No. 29] from BFT II, LLC (“BFT”). The Debtor
represented that BFT was the new manager of the Debtor through Mr. Vladimir Breyter (“Mr.
Breyter”). BFT also was the prospective purchaser of the Debtor and the anticipated post-petition
lender to fund the Debtor’s payroll for the period ending April 19, 2019. The Court has not
approved any of these roles for BFT or Mr. Breyter. The Debtor filed the Motion on an emergent
basis, presumably to ensure that the Debtor’s payroll was funded adequately and timely.

GSI filed an objection (the “GSI Objection”) to the Motion on April 18, 2019. [See ECF Nos. 36,
42]. On April 19, 2019, the Court held a hearing (the “Hearing”) on the Motion and the GSI
Objection. At the Hearing, GSI understood the Court to have denied the Motion to the extent it
sought authority for BFT to extend post-petition credit to the Debtor. Instead, we understood the
Court’s instructions to determine whether GSI would consider funding the Debtor’s post-petition
payroll in the amount of $15,000 so that it could facilitate an orderly wind-down and closing of




Active\93887579.v1-4/24/19
April 24, 2019
Page 2

the Debtor’s business in accordance with the Franchise Agreement, New York State law and the
protocol GSI has in place for closing its franchises.

Consistent with the Court’s instructions, GSI agreed to fund the Debtor’s payroll solely in
connection with the orderly wind-down of the school in accordance with the law and agreements
set forth above. GSI worked diligently and expeditiously to draft a proposed order and promissory
note for the Debtor’s execution, by and through Ms. Annette Cunha1 rather than BFT. GSI
presented documents to the Debtor’s counsel for review, which it planned to submit to the
Bankruptcy Court for approval in time to fund the payroll account by Tuesday, April 23, 2019, as
the Debtor represented was required to pay employees by Friday, April 26, 2019. GSI was
prepared to effectuate the transfer of the funds directly to ADP as soon as the loan was approved
by court order.

GSI learned late on Tuesday that the Debtor would not agree to the closing of the Debtor’s school
in a manner consistent with the Franchise Agreement, New York State law or GSI’s protocol and
one that would completely terminate the franchise. In summary, GSI requires it to be clear that
the school has officially closed, that all Goddard materials, signage, student and employee records
and proprietary marks are removed from the school and that all students and employees have
dispersed from the school upon closing.

GSI is also concerned that Mr. Breyter still appears to be acting as the decision maker for the
Debtor, which is inconsistent with the Franchise Agreement, state law, and the Court’s instructions
at the Hearing. Consequently, GSI could not reach an agreement with the Debtor to loan money
for the Debtor’s payroll on terms that were agreeable to GSI and the Debtor. GSI remains willing
to facilitate an orderly closing of the Debtor’s school and to effect a complete removal of anything
related to the Goddard franchise pursuant to the Franchise Agreement, state law and the GSI
protocol for school closing. If the Debtor will not agree to such relief, GSI will file a motion to
seek the appropriate relief from the Court.




1
  GSI understood from the Debtor’s proposed counsel that he was representing the Debtor, not BFT or its principal
Vladimir Breyter, and that Ms. Cunha signed a new engagement letter on behalf of the Debtor for representation of
the Debtor going forward in this case.




Active\93887579.v1-4/24/19
April 24, 2019
Page 3

Very truly yours,

/s/ Kathleen M. Aiello

Kathleen M. Aiello

cc:     Thomas Horan, Esq.
        Bruce Bronson, Esq.
        Brian Masumoto, Esq.




Active\93887579.v1-4/24/19
